Citation Nr: 1738651	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-18 753A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2013 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran submitted a March 2013 notice of disagreement with the February 2013 rating decision which included the issue of entitlement to service connection for coronary artery disease (CAD).  However, the Veteran was granted service connection for CAD in a February 2015 rating decision.  As such, the Board does not have jurisdiction over that claim and the issues are as noted on the cover page.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1967 to December 1968.

2.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and through his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


